Title: To George Washington from James Gilliland, 3 August 1782
From: Gilliland, James
To: Washington, George


                  
                     Sir
                     Newburgh August 3d 1782
                  
                  With the utmost Compunction do I on this occasion approach your Excellency, to lay before you my Just Complaint against the officers of the Corps to which I belong, who have avowedly entered into a malicious combination to make my life unhappy whilst among them, and thereby renders it impracticable for me to perform my duty in the manner I could wish, and which the Service requires; all their rancour proceeding from no other cause, that I can Surmise, than their envy for some testimonials of approbation of my conduct at York Town, with which I was Honor’d; and for your Excellency’s favourable, (tho’ Just) indulgeance, after my return, from thence, in permitting me to remain with my family during the Winter, for the restoration of my health, which had been greatly impair’d by the Fatigue I underwent during the course of that Campaign, and which in the month of June last, I was far from having recovered, at that time having relapsed into my former Illness, which laid me under the necessity of retiring into the Country, conformable to the Doctor’s advice, and after having obtain’d permission from Major Villefranche, and Genl Patterson the Commandant; but now finding my health in great measure restored, and that there is a prospect of the early Approach of an active Campaign, I am extremely desirous of Joining my Corps, so it can be done with a prospect of advantage to the Service, & Tranquility to myself; for which purpose I hope your Excellencey will pardon the liberty I take to Solicit your Excellency’s interference & that you will be pleased to consider me, what I am & ever will be—Sir, Your Excellency’s most Devoted & Obedt Servt
                  
                     James Gilliland Capt. Sappers
                  
               